Exhibit 10.8
 

 CONFIRMATION OF ADVANCE


Institution:                      Institution
Name                                                                Advance
Number:                                           Example
        
Address                                                                              
Settlement Date:                                           MM/DD/YYYY
                                         City,
State   Zip                                                                   Maturity
Date:                                              MM/DD/YYYY
Customer ID:                  Account Number




The Federal Home Loan Bank of Topeka (FHLBank) hereby issues an advance on
behalf of the above institution.
Terms of the advance shall be:


Advance Type:
Regular Fixed

Amount:
$XXX,XXX.00

Rate:
X.XXX% - Interest payable monthly and at maturity

 
(Interest accrued on an Actual/Actual day basis.)



      Prepayment Fee: The prepayment fee is the present value (discounted at the
reference rate) of the difference between (a) the scheduled interest payments to
be paid on the advance through remaining maturity and (b) the interest payments
which would be collected on the advance through remaining maturity if it bore
interest at the reference rate. The reference rate is the effective yield of a
Federal Home Loan Bank obligation having the closest remaining maturity and
coupon to the advance being prepaid. If the reference rate is greater than the
rate on the advance, no fee is charged.


Other:  Past due principal and interest will be charged interest at a rate equal
to 315 basis points above the previousbusiness day's daily effective federal
funds rate as provided in Federal Reserve Statistical Release H.15.










Lending Officer
Date




CONFIRMATORY APPLICATION AND ACKNOWLEDGMENT
 
The undersigned hereby confirms that it has applied for the Advance referred to
above, and that it has accepted and unconditionally agrees to repay such Advance
upon the terms and conditions stated above and in the Advance, Pledge and
Security Agreement between the parties and FHLBank’s Member Products Policy as
amended from time to time.
 




Date: _____________________ By: ________________________________
_____________________________
              (Signature)                                                                 (Title)


(Please return one signed copy of FHLBank within (5) business days)

